DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (Claims 13 and 14) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (Fig. 1 and Background of Invention).
Regarding claim 1, the admitted prior art shown in Figure 1 and Background of Invention discloses “a frame structure; a support construction for supporting diagnostic 
The admitted prior art does not teach wherein the cameras “being both structurally and operatively integrated to be a part of the operating light of the dental care unit.”  Thus, the admitted prior art does not teach wherein the camera arrangement is “an integral part of the structure of the operating light”.  However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the camera(s) into the light of the dental care unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, to number of cameras, it would have been obvious to utilize two or more cameras into the dental system of the admitted prior art prior to the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luber (US 2010/0141739).  Note Luber (US 2010/0141739) corresponds to Luber (WO 2008/061738) which was an X-reference in the Written Opinion for PCT/FI2018/050197.
Regarding claim 1, Luber discloses “a frame structure (Fig. 1, ref.# 18); a support construction (Fig. 1, ref.# 16) for supporting diagnostic instruments related to dental care or instruments used in connection with dental care operations, or both; a control system ( paragraph 0021); an arrangement via which to at least part of said instruments can be delivered power or control signals, or both, needed for their operation (paragraph 0021); an operating light (Fig. 1, ref.# 12) arranged for use in connection with dental care and arranged to generate a desired kind light pattern at a desired distance from the operating light; a support structure (Fig. 1, ref.# 16) of the operating light characterized by a camera arrangement arranged to the operating light which camera arrangement comprises two optical cameras (Fig. 1, ref.# 11) arranged at a distance from each other and being both structurally and operatively integrated to be a part of the operating light of the dental care unit (Fig. 1).”

Regarding claim 3, Luber discloses wherein “in that at least part of electronics of both the operating light and said cameras needed for their operation is arranged as a physical part of a structure of the operating light. (Figure 1 and paragraph 0016)
Regarding claim 4, Luber wherein “in that said support structure for the operating light comprises a mechanism which enables adjusting location and direction of the operating light, the balancing of said mechanism being realized by taking into account the extra mass said two cameras add to the operating light.” (paragraphs 0014, 0015)
Regarding claim 5, Luber discloses wherein “in that control of operation of the cameras and their signal routes are a part of the operating light of the dental care unit. (Fig. 1; paragraph 0018)
Regarding claim 6, Luber discloses wherein “in that said camera arrangement comprises two camera units which include an image detector and at least one optical component, a camera controller of the camera units and a control system of the operating light, which control system has been arranged in functional connection with the camera controller of the camera units. (Fig. 1, ref.# 11: stereo; paragraph 0016)
Regarding claim 7, Luber discloses wherein “in that the camera units comprise at least one component which is configured to pre-process image information detected by the image detector.” (paragraph 0016)

Regarding claim 9, Luber discloses wherein “in that the image detector and the optical components of the camera unit (Fig. 1, ref.# 11); are placed in the structure such that their field of view opens from same structure of the operating light, from the direction of same surface from which also light field of the operating light is emitted, from inside covers of the operating light (paragraph 0021).
Regarding claim 10, Luber discloses wherein “in that said cameras are arranged to take individual pictures and their control is realized to enable taking individual pictures simultaneously.” (Fig. 1, ref.# 11: stereo video cameras)
Regarding claim 11, Luber discloses wherein “in that control of operation of said cameras and operating light is synchronized such that to prevent overexposure of the pictures, the operating light is switched off while a picture is being taken.” (paragraph 0021)
Regarding claim 12, Luber discloses wherein “in that a data transfer communication is arranged to the operating light for forwarding image information generated by the cameras. (paragraph 0016)
Regarding claim 13, Luber discloses wherein “by means arranged in connection with the operating light to pre-process image information generated by the cameras such that amount of image information forwarded from the light is significantly smaller than amount of image information generated by the cameras.” (paragraph 0016)

Regarding claim 15, Luber discloses wherein “in that the dental care unit is arranged in functional connection with a computer and said computer is configured to transmit to said cameras information on to which or to which kind partial area of the area the cameras are shooting the information to be forwarded is to be limited.” (paragraph 0016; 0018, 0019: control unit)
Regarding claim 16, Luber discloses wherein “in that said cameras comprise control electronics configured to recognize a predefined information from the information shot by the cameras and to forward only that information or, alternatively or in addition, coordinates of that location in the image information at which said information was recognized.” (paragraph 0016; 0018, 0019: control unit)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshikawa, et al. (US 2020/0305702)
Austin, et al. (US 2018/0368656)
Tesar, et al. (US 2017/0143442)
Tesar, et al. (US 2017/002627)
Tesar (US 2016/0220324)
Yang, et al. (US 2015/0300816)
Parker (US 2013/0295518)
Bauch, et al. (US 2003/0164953)
Each of the above references teaches a dental system that incorporates a camera system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852    

February 17, 2022